Exhibit 10.22

 

OPTION AGREEMENT

(Employee)

 

THIS OPTION AGREEMENT (Employee), effective as of the Grant Date (as defined in
paragraph 1), by and between the individual designated on the signature page
(the “Participant”) and Sky Financial Group, Inc. (the “Company”);

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the 1998 Stock Option Plan for Employees (the
“Plan”), which is incorporated into and forms a part of this Agreement, and the
Participant has been recommended by the committee administering the Plan (the
“Committee”) and approved by the Board of Directors to receive a Non-Qualified
Stock Option award under the Plan;

 

NOW, THEREFORE, IT IS AGREED by and between the Company and the Participant, as
follows:

 

1.      Terms of Award. The following terms used in this Agreement shall have
the meanings set forth in this paragraph 1:

 

 

a.

The “Grant Date” is                             .

 

 

b.

The number of “Covered Shares” is              shares of Stock.

 

 

c.

The “Exercise Price” is $             per share.

 

Other terms used in this Agreement are defined in paragraph 9, elsewhere in this
Agreement, or in the Plan.

 

2.      Award and Exercise Price. The Participant is hereby granted an option
(the “Option”) to purchase the number of Covered Shares of common stock of the
Company, no par value per share (the “Stock”) at the Exercise Price per share as
set forth in paragraph 1. The number of Covered Shares and the Exercise Price
shall be adjusted in the event of a stock dividend, stock split or similar
distribution. The Option is not intended to constitute an “incentive stock
option” as that term is used in Code Section 422.

 

3.      Date of Exercise. Subject to the limitations of this Agreement, the
Option shall be exercisable until the ten-year anniversary of the Grant Date
according to the following vesting schedule:

 

                                Time

   Amount Exercisable     

After Second Anniversary of Grant Date

   40%     

After Third Anniversary of Grant Date

   60%     

After Fourth Anniversary of Grant Date

   80%     

After Fifth Anniversary of Grant Date

   100%     



--------------------------------------------------------------------------------

provided, however, that in the event of a Participant’s death, Retirement,
Disability or a Change in Control (each as defined in paragraph 9), any Option
then outstanding shall become fully vested and immediately exercisable.

 

4.      Expiration. Subject to the terms of Section 6(d) of the Plan, the Option
shall not be exercisable on or after the Expiration Date. The “Expiration Date”
shall be earliest to occur of:

 

 

a.

the ten-year anniversary of the Grant Date;

 

 

b.

if the Participant’s Date of Termination occurs by reason of Retirement, the
thirty-six month anniversary of such Date of Termination;

 

 

c.

if the Participant’s Date of Termination occurs by reason of death or
Disability, the twelve month anniversary of such Date of Termination;

 

 

d.

if the Participant’s Date of Termination occurs for reasons other than death,
Disability, or Retirement, ninety days after such Date of Termination, only as
to that portion of the Covered Shares that were exercisable immediately prior to
the Date of Termination; or

 

 

e.

if the Participant’s Date of Termination occurs for cause (as determined by the
Committee or the Board of Directors), on the Date of Termination.

 

5.      Method of Option Exercise. Subject to the Agreement and the Plan, the
Option may be exercised in whole or in part by filing a written notice with the
Company at its corporate headquarters prior to the Expiration Date. Such notice
shall specify the number of shares of Stock which the Participant elects to
purchase, and shall be accompanied by payment of the Exercise Price for such
shares of Stock indicated by the Participant’s election. Payment shall be by
cash or by check payable to the Company. Except as otherwise provided by the
Committee before the Option is exercised: (i) all or a portion of the Exercise
Price may be paid by the Participant by delivery of shares of Stock or
attestation of the fact of ownership thereof acceptable to the Committee and
having an aggregate Fair Market Value (valued as of the exercise date) equal to
the amount of cash that would otherwise be required; or (ii) the Participant may
pay the Exercise Price by authorizing a third party to sell shares of Stock (or
a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise, if required
at the Company’s discretion. The Option may not be exercised with respect to
fractional Covered Shares.

 

6.      Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules as may be established by the Committee
from time to time, such withholding obligations may be satisfied through payment
by cash or check, or by the surrender of shares of Stock which the Participant
already owns or to which the Participant is otherwise entitled under the Plan.

 

 

 

2



--------------------------------------------------------------------------------

7.      Transferability. Except as otherwise provided by the Committee, the
Option is not transferable other than as designated by the Participant by will
or by the laws of descent and distribution, and during the Participant’s life,
may be exercised only by the Participant.

 

8.      Non-Solicitation. In consideration of the grant of the Option, the
Participant agrees that during the term of his employment by the Company or its
Subsidiary and until one year after Participant’s Date of Termination, he will
not engage, directly or indirectly, whether on his own, as employee, or as an
agent, consultant, or advisor of any business (including, without limitation,
any financial institution, or any other firm, corporation, partnership, or other
entity) in any or all of the following activities:

 

 

a.

Canvassing, soliciting or causing the acceptance of any business from, or
offering to render services to, any of the Company’s customers, or causing
anyone else to do so, other than in the performance of his duties as an employee
of the Company or for any entity that is not competing in any way with the
Company; or

 

 

b.

Requesting or advising any of the Company’s customers to withdraw or cancel any
of their business with the Company, or causing anyone else to do so; or

 

 

c.

Soliciting or attempting to persuade any employee of the Company to terminate
his services with the Company, or causing anyone else to do so.

 

Notwithstanding the foregoing, this Section 8 shall be of no further force or
effect upon a Change in Control of the Company.

 

9.      Definitions. For purposes of this Agreement, terms listed below shall be
defined as follows:

 

 

a.

Change in Control. “Change in Control” shall have the meaning set forth in
Section 13 of the Plan.

 

 

b.

Date of Termination. The Participant’s “Date of Termination” shall be the first
day occurring on or after the Grant Date on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be a Subsidiary (and the Participant’s
employer is or becomes an entity that is separate from the Company), the
occurrence of such transaction shall be treated as the Participant’s Date of
Termination.

 

 

 

3



--------------------------------------------------------------------------------

 

c.

Disability. “Disability” will have the meaning set forth in any employment,
consulting or other written agreement between the Company or a Subsidiary and
the Participant. If there is no employment, consulting or other written
agreement between the Company or a Subsidiary and the Participant, or if such
agreement does not define Disability, “Disability” will mean the date on which
the Participant becomes permanently and totally disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code, which shall be determined by the
Committee on the basis of such medical or other evidence as it may reasonably
require or deem appropriate.

 

 

d.

Retirement. “Retirement” of the Participant shall mean the occurrence of the
Participant’s Date of Termination after age 55.

 

 

e.

Plan Definitions. Any term capitalized herein but not defined will have the
meaning set forth in the Plan.

 

 

f.

Subsidiary. The term “Subsidiary” means any company during any period in which
it is a direct or indirect subsidiary of the Company.

 

10.      Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets or business. In the
event of the Participant’s death prior to exercise of this Option, the Option
may be exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by the Agreement and the Plan.

 

11.      Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.

 

12.      Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which is available on Sky Central, the Company’s intra-net site, and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

13.      Not an Employment Contract. The Option will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.

 

14.      Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be

 

 

 

4



--------------------------------------------------------------------------------

deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
at the Company’s principal executive office.

 

15.      No Rights As Shareholder. The Participant shall not have any rights of
a shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

16.      Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all
effective as of the Grant Date.

 

SKY FINANCIAL GROUP, INC.

 

By:

 

_____________________________

   

W. Granger Souder, Jr.

   

Executive Vice President

 

Date:                         

 

PARTICIPANT

 

 

_____________________________

  

_____________________________

    

Signature of Officer

  

Date

    

Officer Name:                                    

  

Affiliate:                                             

    

Home Address:                                  

  

Internal Zip:                                        

    

________________

  

Work Phone:                                      

    

 

 

 

5